United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 24, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 02-51194
                        Conference Calendar



BOBBY JOE RALSTON,

                                    Petitioner-Appellant,

versus

W. SISNEROS,

                                    Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. A-02-CV-361-JN
                       --------------------

Before DeMOSS, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Bobby Joe Ralston, federal prisoner # 82483-080, appeals

the district court’s denial of his 28 U.S.C. § 2241 petition

challenging the Bureau of Prison’s (“BOP”) calculation of his

60-month sentence for being a felon in possession of a firearm.

Ralston argues that his federal sentence should run concurrently

to a state-imposed sentence and that he should be given federal

credit for the time he spent in state custody.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-51194
                                -2-

     The judgment in Ralston’s case was silent on whether to

run his federal sentence concurrently or consecutively to his

anticipated state sentence.   Accordingly, the district court

did not err in concluding that the sentences should run

consecutively.   See 18 U.S.C. § 3584(a); United States v. Brown,

920 F.2d 1212, 1216-17 (5th Cir. 1991).   Furthermore, the court

did not err in concluding that Ralston was not entitled to

federal credit for the time he spent in state custody.    See

18 U.S.C. § 3585(b).   Accordingly, the judgment is AFFIRMED.